UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2991



HOMER DELOVICH,

                                            Plaintiff - Appellant,

          versus

ROBERT B. REICH, SECRETARY OF LABOR,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-94-24-1)


Submitted:   May 14, 1996                   Decided:   June 6, 1996


Before ERVIN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Homer Delovich, Appellant Pro Se. Daniel W. Dickinson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to Defendant in Appellant's employment discrim-

ination action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Delovich v. Reich,
No. CA-94-24-1 (N.D.W. Va. Oct. 10, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2